Name: Commission Regulation (EC) NoÃ 1104/2007 of 25 September 2007 amending for the 86th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) NoÃ 467/2001
 Type: Regulation
 Subject Matter: international affairs;  civil law;  free movement of capital;  Asia and Oceania;  politics and public safety
 Date Published: nan

 26.9.2007 EN Official Journal of the European Union L 250/3 COMMISSION REGULATION (EC) No 1104/2007 of 25 September 2007 amending for the 86th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan (1), and in particular Article 7(1), first indent, thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 7, 13 and 17 September 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. Regulation as last amended by Commission Regulation (EC) No 1025/2007 (OJ L 231, 4.9.2007, p. 4). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: 1. The following entry shall be added under the heading Natural persons: Sirajuddin Jallaloudine Haqqani (alias (a) Siraj Haqqani, (b) Serajuddin Haqani, (c) Siraj Haqani, (d) Saraj Haqani, (e) Khalifa). Function: Naib Amir (Deputy Commander). Address: (a) Kela neighbourhood/Danda neighbourhood, Miramshah, North Waziristan, Pakistan, (b) Manbaul uloom Madrasa, Miramshah, North Waziristan, Pakistan, (c) Dergey Manday Madrasa, Miramshah, North Waziristan, Pakistan. Date of birth: approximately 1977/1978. Place of birth: (a) Danda, Miramshah, North Waziristan, Pakistan, (b) Srana village, Garda Saray district, Paktia province, Afghanistan, (c) Neka district, Paktika province, Afghanistan, (d) Khost province, Afghanistan. Nationality: Afghan. Other information: (a) Since 2004, major operational commander in eastern and southern regions of Afghanistan. (b) Son of Jallaloudine Haqani. (c) Belongs to Sultan Khel section, Zardan tribe of Garda Saray of Paktia province, Afghanistan. (d) Believed to be in the Afghanistan/Pakistan border area. 2. The following entry shall be removed from the heading Natural persons: Lokman Amin Mohammed (alias (a) Lokman Ami Mohamad, (b) Lukman Ami Mohammed). Date of birth: 1.2.1974. Place of birth: Kirkuk, Iraq. Nationality: Iraqi. Passport No: German travel document ( Reiseausweis ) A 006991. Other information: in custody in Stadelheim, Munich, Germany. 3. The entry Yasser Mohamed Ismail Abu Shaweesh (alias Yasser Mohamed Abou Shaweesh). Date of birth: 20.11.1973. Place of birth: Benghazi, Libya. Passport No: (a) Egyptian travel document 939254 (b) Egyptian passport 0003213 (c) Egyptian passport 981358 (d) Passport substitute C00071659 issued by the Federal Republic of Germany. Other information: in custody in Wuppertal, Germany shall be replaced by: Yasser Mohamed Ismail Abu Shaweesh (alias Yasser Mohamed Abou Shaweesh). Date of birth: 20.11.1973. Place of birth: Benghazi, Libya. Passport No: (a) 939254 (Egyptian travel document), (b) 0003213 (Egyptian passport), (c) 981358 (Egyptian passport), (d) C00071659  (passport substitute issued by the Federal Republic of Germany). Other information: in detention in Wuppertal, Germany as of January 2005. 4. The entry Mustapha Nasri Ben Abdul Kader Ait El Hadi. Date of birth: 5.3.1962. Place of birth: Tunis. Nationality: (a) Algerian (b) German. Other information: Son of Abdelkader and Amina Aissaoui shall be replaced with the following: Mustapha Nasri Ben Abdul Kader Ait El Hadi. Date of birth: 5.3.1962. Place of birth: Tunis. Nationality: (a) Algerian (b) German. Other information: (a) son of Abdelkader and Amina Aissaoui, (b) residing in Bonn, Germany, as of February 1999. 5. The entries Baqi, Abdul, Mullah (Vice-Minister of Information and Culture) and Baqi, Abdul, Maulavi (Consulate Dept, Ministry of Foreign Affairs) under the heading Natural persons shall be replaced by: Abdul Baqi. Title: (a) Maulavi (b) Mullah. Function: (a) Governor of the provinces of Khost and Paktika under the Taliban regime; (b) Vice-Minister of Information and Culture under the Taliban regime; (c) Consulate Dept, Ministry of Foreign Affairs under the Taliban regime. Date of birth: approximately 1962. Place of birth: Jalalabad city, Nangarhar province, Afghanistan. Nationality: Afghan. Other information: believed to be in the Afghanistan/Pakistan border area. 6. The entry Mounir El Motassadeq. Address: GÃ ¶schenstraÃ e 13, D-21073 Hamburg, Germany. Date of birth: 3.4.1974. Place of birth: Marrakesh, Morocco. Nationality: Moroccan. Moroccan passport No H 236 483 shall be replaced by: Mounir El Motassadeq. Address: GÃ ¶schenstraÃ e 13, D-21073 Hamburg, Germany. Date of birth: 3.4.1974. Place of birth: Marrakech, Morocco. Nationality: Moroccan. Passport No: H 236483 (Moroccan passport). Other information: in prison in Germany as of May 2007. 7. The entry Djamel Moustfa (alias (a) Ali Barkani, born 22 August 1973 in Morocco; (b) Kalad Belkasam, born 31 December 1979; (c) Mostafa Djamel, born 31 December 1979 in Maskara, Algeria; (d) Mostefa Djamel, born 26 September 1973 in Mahdia, Algeria; (e) Mustafa Djamel, born 31 December 1979 in Mascara, Algeria; (f) Balkasam Kalad, born 26 August 1973 in Algiers, Algeria; (g) Bekasam Kalad, born 26 August 1973 in Algiers, Algeria; (h) Belkasam Kalad, born 26 August 1973 in Algiers, Algeria; (i) Damel Mostafa, born 31 December 1979 in Algiers, Algeria; (j) Djamal Mostafa, born 31 December 1979 in Maskara, Algeria; (k) Djamal Mostafa, born 10 June 1982; (l) Djamel Mostafa, born 31 December 1979 in Maskara, Algeria; (m) Djamel Mostafa, born 31 December 1979 in Algiers, Algeria; (n) Fjamel Moustfa, born 28 September 1973 in Tiaret, Algeria; (o) Djamel Mustafa, born 31 December 1979; (p) Djamel Mustafa, born 31 December 1979 in Mascara, Algeria; (q) Mustafa). Date of birth: 28 September 1973. Place of birth: Tiaret, Algeria. Nationality: Algerian. Passport No: (a) Counterfeit Danish driving licence No 20645897, made out to Ali Barkani, 22 August 1973 in Morocco; (b) Algerian birth certificate, issued for Djamel Mostefa, born on 25 September 1973 in Mehdia, Tiaret province, Algeria. Other information: (a) Name of father: Djelalli Moustfa; (b) Name of mother: Kadeja Mansore; (c) Currently in detention awaiting trial shall be replaced by: Djamel Moustfa (alias (a) Ali Barkani (Date of birth: 22.8.1973; place of birth: Morocco); (b) Kalad Belkasam (Date of birth: 31.12.1979); (c) Mostafa Djamel (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (d) Mostefa Djamel (Date of birth: 26.9.1973; place of birth: Mahdia, Algeria); (e) Mustafa Djamel (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (f) Balkasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (g) Bekasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (h) Belkasam Kalad (Date of birth: 26.8.1973; place of birth: Algiers, Algeria); (i) Damel Mostafa (Date of birth: 31.12.1979; place of birth: Algiers, Algeria); (j) Djamal Mostafa, date of birth 31.12.1979 in Mascara, Algeria; (k) Djamal Mostafa (Date of birth 10.6.1982); (l) Djamel Mostafa (Date of birth 31.12.1979; place of birth: Maskara, Algeria); (m) Djamel Mostafa (Date of birth 31.12.1979; place of birth: Algiers, Algeria); (n) Fjamel Moustfa (Date of birth 28.9.1973; place of birth: Tiaret, Algeria); (o) Djamel Mustafa (Date of birth: 31.12.1979); (p) Djamel Mustafa (Date of birth: 31.12.1979; place of birth: Mascara, Algeria); (q) Mustafa). Date of birth: 28.9.1973. Place of birth: Tiaret, Algeria. Nationality: Algerian. Other information: (a) name of father: Djelalli Moustfa; (b) name of mother: Kadeja Mansore; (c) Algerian birth certificate, issued for Djamel Mostefa, date of birth 25.9.1973 in Mehdia, Tiaret province, Algeria; (d) Driving licence No 20645897 (counterfeit Danish driving licence, made out to Ali Barkani, 22.8.1973 in Morocco); (e) in prison in Germany as of August 2006.